Citation Nr: 1715227	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  08-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating prior to January 13, 2015 and 30 percent thereafter for bilateral hearing loss.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective February 1, 2007.

This appeal was before the Board in December 2011 at which time the issue of entitlement to an increased rating for bilateral hearing loss was remanded for further evidentiary development.  Additionally, the Board found that the issue of entitlement to a TDIU had been raised by the record and referred the claim to the RO for adjudication.

The Veteran appealed the Board's decision to refer to the RO, rather than remand, the TDIU issue to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 Order, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court modified the Board's December 2011 decision to reflect that the issue of entitlement to a TDIU was remanded to the RO for adjudication in the first instance, rather than referred.

Thereafter, in a May 2013 decision, the Board remanded the issue of entitlement to a TDIU for consideration by the RO.

Subsequently, in a January 2015 rating decision, the RO increased the rating for the Veteran's hearing loss disability to 30 percent disabling, effective January 13, 2015. 

The Board has reviewed the claims file and finds that there has been substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the request for employment information received in December 2016, the employer reported that the Veteran received Philadelphia Fire Disability due to health issues.  A review of the claims file does not indicate that records related to Philadelphia Fire Disability have been obtained.  Records pertaining to disability benefits may be relevant to the Veteran's appeal.  Therefore, after clarification from the Veteran, an attempt should be made to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain records involving any claims for retirement/disability benefits, to include benefits from Philadelphia Fire Disability.  Thereafter, attempt to obtain any relevant records regarding these benefits.  All information obtained must be made part of the file. 

All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




